Title: From Thomas Jefferson to James Currie, 30 August 1791
From: Jefferson, Thomas
To: Currie, James



Dear Sir
Philadelphia Aug. 30. 1791.

Being to set out for Monticello in two or three days, I have only to acknolege the receipt of your favor of July 25. and to inform you that a judgment will be very soon obtained in your case. In a conversation I had with Mr. Morris, to engage him to favor your interests as far as he could with justice, he assured me he had settled with Dr. Griffin, and that the balance due was about £4500. for which ballance his bonds had by mutual consent been lodged in a third hand as security for Dr. Griffin’s performing certain conditions, which he said he was sure he would never perform, and therefore he considered himself as clear of all demands. He would not name to me either the conditions, or the hand in which the bonds are. Considering them therefore as only meant to be concealed, I have desired Mr. Barton (the lawyer) to draw forth this deposit if possible, by his interrogatories, and to have the bonds changed, in the hands where they shall be found, with your demand after Mr. Morris’s  shall be satisfied.—A thousand letters to write oblige me to conclude here with assurances of the esteem of Dear Sir Your friend & servt,

Th: Jefferson

